766 N.W.2d 871 (2009)
ATTORNEY GENERAL OF THE STATE of Michigan, Appellant,
v.
MICHIGAN PUBLIC SERVICE COMMISSION, Consumers Energy Company, Adrian Energy Association, L.L.C., Cadillac Renewable Energy, L.L.C., Genesee Power Station, L.P., Grayling Generating Station, L.P., Hillman Power Company, L.L.C., Tes Filer City Station, L.P., Viking Energy of Lincoln, Inc., Viking Energy of McBain, Inc., and Midland Cogeneration Venture, L.P., Appellees.
Docket No. 136431. COA No. 261747.
Supreme Court of Michigan.
June 26, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's May 1, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.